Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 16, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a part-time waitress at a restaurant from February 1999 until December 2004. Thereafter, she applied for unemployment insurance benefits and a hearing was held on her claim. While the employer testified that claimant quit her job, claimant stated that she was unable to work due to a knee injury. The Unemployment Insurance Appeal Board ultimately ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant now appeals.
*1144We affirm. Resigning from a job due to a medical condition has been held not to constitute good cause for leaving employment absent evidence that the separation from employment was medically necessary (see Matter of Mercier [Commissioner of Labor], 296 AD2d 761 [2002]; Matter of Krinsky [Sweeney], 238 AD2d 659 [1997]). Here, claimant admitted that she did not provide her employer with medical documentation establishing her inability to work due to her knee condition and, in fact, stated that her doctor did not tell her she could not work. In view of this, as well as the employer’s testimony that claimant abruptly quit, substantial evidence supports the Board’s decision.
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.